DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on October 13, 2022. Claims 1, 11 are amended, and presents arguments, is hereby acknowledged. Claims 1-27 are currently pending and have been examined. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot.
Rejection under 35 U.S.C. § 101 on Claims 1-27 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210368355 A1 (Liu), in view of US 20180123692 A1 (Leiba) and in further view of US 20200259552 A1 (Ashworth), US 20210328664 A1 (Schwab) and Falconer, D.D. and DeCruyenaere, J.P., 2003. Coverage enhancement methods for LMDS. IEEE Communications Magazine, 41(7), pp.86-92 (Falconer).
Regarding Claims 1 and 24-25:
A method, comprising: identifying locations of one or more potential recipients of millimeter wave (mmWave) communications from an existing arrangement of one or more wireless base stations; [[and]] determining placement and configuration of one or more open-air repeaters for recommendation to deliver signals between the one or more wireless base stations in the existing arrangement and the one or more potential recipients, wherein the open-air repeaters are to be positioned on posts, poles, building corners, or other structures, and wherein the open-air repeaters are configured to receive signals via line of sight with the one or more wireless base stations and rebroadcast the received signals beyond line of sight of the one or more wireless base stations; wherein the determining of the placement and configuration of the one or more open-air repeaters is a determining based on efficiency per incremental coverage; and wherein increased incremental coverage is an increase in an estimated number of dwelling units covered by the open-air repeaters. (Liu: Figs. 1-2 and 5-6, the installation site selection and layout determination of wireless communication devices in a wireless network by modelling the terrain, coverage/cost/outrage criteria, and etc., where the LOS and NLOS are also considered for proper coverage).
Liu does not illustrate explicitly on method of determine LOS between nodes and adjust installation to comply to LOS. However, Leiba teaches (Leiba: Figs. 10-11, a MMWave network planning method to identify LOS and obstacle paths, and places network nodes accordingly).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Liu with method of determine LOS between nodes and adjust installation to comply to LOS as further taught by Leiba. The advantage of doing so is to enable planning network nodes that incorporates LOS measurement to ensure the quality of mmwave communication.
Liu does not illustrate explicitly on using repeaters in network planning and placement. However, Ashworth teaches (Ashworth: Figs. 13-15, a repeater placement in wall to improve communication over obstacles).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Liu with method of using repeaters in network planning and placement as further taught by Ashworth. The advantage of doing so is to enable wireless communication through structure element to improve wireless communication coverage (Ashworth: Abstract).
Liu does not illustrate explicitly on determining of the placement and configuration of the one or more open-air repeaters is a determining based on efficiency per incremental coverage; and wherein increased incremental coverage is an increase in an estimated number of dwelling units covered by the open-air repeaters. However, Schwab and Falconer teaches (Schwab: Figs. 3-5, repeater networks that provides incremental coverage depending on geographic info, e.g. number of dwellings and dwelling coverage for each RAP, where Falconer p90 also provides examples of 0.4 repeaters/km2 raises the coverage to about 78%, and 2.2/km2 raises it to over 95%).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Liu with determining of the placement and configuration of the one or more open-air repeaters is a determining based on efficiency per incremental coverage; and wherein increased incremental coverage is an increase in an estimated number of dwelling units covered by the open-air repeaters as further taught by Schwab and Falconer. The advantage of doing so is to provide a mechanism for distributed antenna systems or over-the-air repeaters to improve mmWave communication (Schwab: Background).
Regarding Claim 2, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The method of claim 1, further comprising: identifying locations of the one or more wireless base stations for the mmWave communications (Liu: Figs. 1-2 and 5-6).
Regarding Claim 3, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The method of claim 1, further comprising: recommending locations of the one or more wireless base stations for the mmWave communications (Liu: Figs. 1-2 and 5-6).
Regarding Claim 4, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The method of claim 1, wherein the one or more wireless base stations include one or more fifth generation (5G) Next Generation NodeB (gNB) base stations (Leiba: Figs. 10-11).
Regarding Claim 5, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The method of claim 1, wherein the potential recipients include stationary recipients (Ashworth: Fig. 2).
Regarding Claim 6, Liu as modified teaches all elements of Claims 1/5. Liu as modified further teaches:
The method of claim 5, wherein the stationary recipients include fixed wireless access (FWA) recipients (Ashworth: Figs. 13-15).
Regarding Claim 7, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The method of claim 1, wherein the potential recipients include mobile recipients and the identifying of the locations of the mobile recipients is an identifying of a desired coverage region for mmWave communications with the mobile recipients (Ashworth: Figs. 3A-C).
Regarding Claim 8, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The method of claim 1, wherein the repeaters include window repeaters to be positioned on windows, and where the window repeaters are configured to receive signals via line of sight with the one or more wireless base stations and rebroadcast the received signals to premises behind the windows (Leiba: Figs: 12A-B).
Regarding Claim 9, Liu as modified teaches all elements of Claims 1/8. Liu as modified further teaches:
The method of claim 8, wherein the line of sight is an unobstructed line of sight (Liu: [0065] - [0066], considering both LOS and reflection paths (i.e. NLOS)).
Regarding Claim 10, Liu as modified teaches all elements of Claims 1/8. Liu as modified further teaches:
The method of claim 8, wherein the line of sight is a partially obstructed line of sight (Liu: [0065] - [0066], considering both LOS and reflection paths (i.e. NLOS)).
Regarding Claim 11, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The method of claim 1, wherein determining of the placement and configuration of the one or more open-air repeaters is a plurality of determinations of placements and configurations for a respective plurality of open- air repeaters; wherein the plurality of determinations corresponds to a respective plurality of the increased incremental coverage provided by the respective plurality of open-air repeaters, and wherein the plurality of the increased incremental coverages is ordered (Leiba: Figs. 12-13).
Regarding Claim 12, Liu as modified teaches all elements of Claims 1/11. Liu as modified further teaches:
The method of claim 11, wherein the repeaters include window repeaters to be positioned on windows, where the window repeaters are configured to receive signals via line of sight with the one or more wireless base stations or with the open-air repeaters and rebroadcast the received signals to premises behind the windows (Schwab: Figs. 3-5, repeater networks that provides incremental coverage depending on geographic info, e.g. number of dwellings and dwelling coverage for each RAP, where Falconer p90 also provides examples of 0.4 repeaters/km2 raises the coverage to about 78%, and 2.2/km2 raises it to over 95%, i.e. illustrating incremental coverage for incremental # of placed repeaters).
Regarding Claim 13, Liu as modified teaches all elements of Claims 1/11-12. Liu as modified further teaches:
The method of claim 12, wherein the recommending of placements of repeaters includes: receiving geographical information about a region that encloses the one or more wireless base stations and the one or more potential recipients; and using the received geographical information to determine line of sight regions for the wireless base stations (Liu: [0054], terrain info and coverage/cost/outrage criteria, and etc.)
Regarding Claim 14, Liu as modified teaches all elements of Claims 1/11-13. Liu as modified further teaches:
The method of claim 13, further comprising: using a wireless propagation model to determine signal strength within the line of sight regions for the wireless base stations (Leiba: [0114], throughput and/or packet loss assessment. It is noted that path loss, signal strength, packet loss or error rate and etc. are known wireless propagation model to determine signal quality of the path).
Regarding Claim 15, Liu as modified teaches all elements of Claims 1/11-14. Liu as modified further teaches:
The method of claim 14, wherein the determined signal strength is determined with a parallelized computation process (Leiba: [0114], throughput and/or packet loss assessment. It is noted that parallel computation process is known method in the field).
Regarding Claim 16, Liu as modified teaches all elements of Claims 1/11-13. Liu as modified further teaches:
The method of claim 13, further comprising: using the received geographical information to determine line of sight regions for the open-air repeaters (Liu: [0054], terrain info and coverage/cost/outrage criteria, and etc.)
Regarding Claim 17, Liu as modified teaches all elements of Claims 1/11-13/16. Liu as modified further teaches:
The method of claim 16, further comprising: using a wireless propagation model to determine signal strength within the line of sight regions for the open-air repeaters (Leiba: [0114], throughput and/or packet loss assessment. It is noted that path loss, signal strength, packet loss or error rate and etc. are known wireless propagation model to determine signal quality of the path).
Regarding Claim 18, Liu as modified teaches all elements of Claims 1/11-12. Liu as modified further teaches:
The method of claim 12, wherein the recommending of placements of repeaters includes: receiving information about the locations of posts, poles, building corners, or other structures suitable for placement of the open-air repeaters; and selecting one or more of the locations for placement of the open-air repeaters (Liu: [0054], terrain info and coverage/cost/outrage criteria, and etc.)
Regarding Claim 19, Liu as modified teaches all elements of Claims 1/11-12. Liu as modified further teaches:
The method of claim 12, wherein the recommending of placements of repeaters includes: receiving information about the locations and/or orientations of windows suitable for placement of the window repeaters; and selecting one or more of the locations for placement of the window repeaters (Leiba: Figs. 12-13).
Regarding Claim 20, Liu as modified teaches all elements of Claims 1/11-12/19. Liu as modified further teaches:
The method of claim 19, wherein the selecting of the one or more locations for placement of the window repeaters includes: selecting the one or more locations based at least partially on angle of incidence of signals from the one or more wireless base stations or the one or more open-air base repeaters (Leiba: Figs. 12-13 and Fig. 3, where antenna/beam angles are adjusted for LOS or better communication angles).
Regarding Claim 21, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The method of claim 1, wherein the recommending of placements of repeaters includes: receiving information about costs of installation and/or maintenance of the repeaters; and recommending placements of the repeaters to optimize coverage to the potential recipients within a cost constraint (Liu: [0054], terrain info and coverage/cost/outrage criteria, and etc.).
Regarding Claim 22, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The method of claim 1, wherein the recommending is recommending based on cloud computation (Liu: Figs. 1-2 and 6, where the computation device may locate in cloud).
Regarding Claim 23, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The method of claim 1, further comprising: installing one or more of the repeaters according to the recommended placements (Liu: Figs. 1-2).
Regarding Claims 26, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The method of claim 1, wherein the repeaters include one or more electronically adjustable antennas that are configurable to point beams at the one or more wireless base stations (Schwab: [0033])
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210368355 A1 (Liu), in view of US 20180123692 A1 (Leiba) and in further view of US 20200259552 A1 (Ashworth), US 20210328664 A1 (Schwab), Falconer, D.D. and DeCruyenaere, J.P., 2003. Coverage enhancement methods for LMDS. IEEE Communications Magazine, 41(7), pp.86-92 (Falconer) and CN 110034416 A (Liang).
Regarding Claim 27, Liu as modified teaches all elements of Claims 1 and 26. Liu as muddied does not teach explicitly on adjustable holographic antenna. However, Liang teaches:
The method of claim 26, wherein the electronically adjustable antennas include holographic beamforming antennas (Liang: Figs. 1-3).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Liu as modified with adjustable holographic antenna as further taught by Liang. The advantage of doing so is to provide a mechanism for a holographic beamforming antenna that is capable of performing 2D scanning with lower cost  (Liang: Background).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649